Title: To James Madison from Pierre S. Compere, [ca. 14 December 1813]
From: Compere, Pierre S.
To: Madison, James


        
          [ca. 14 December 1813]
        
        The petition of the Congregation of the Roman Catholic Church of St. Francis, in Natchitoches County State of Louisiana, respectfully sheweth
        That your petitioners are the legal owners of a tract of land in, & contiguous to the village of Natchitoches; a part of which land your petitioners did intend to dispose of for the use of a Court House.
        That part of the aforesaid land which has all along been intended for a Court House, has been applied to the use of an Indian Factory, for the erecting of which, all the valuable timber has been taken: & for this privation, no compensation has been offered.
        The present situation of the Indian Factory & Agency is found to be not only unsuitable & inconvenient to the Indians themselves, but extremely

injurious & annoying to the inhabitants of this village & parish generally. It affords a pretext for the introduction among us of great numbers of Indians, who subsist by plundering our farms & who are indeed a nuisance to the country.
        Wherefore your petitioners, believing that the Factory & agency will be removed to some other more suitable place, humbly pray that the house now occupied for a Factory may be delivered to the congregation aforesaid, as a proper compensation—And your petitioners, as in duty bound, will ever pray—&ca
        
          Pre S. ComperePresident of the Roman catholic congregationof St francis of Natchitoches.
        
      